Title: From George Washington to John Armstrong, 23 February 1797
From: Washington, George
To: Armstrong, John


                        
                            Sir, 
                            Philadelphia, Feb. 23d 1797
                        
                        Believing that there may be times and occasions, on which my opinions of the
                            anonymous letters and their author, as delivered to the army in 1783, may be turned to some
                            personal and malignant purpose. I do hereby declare, that I did not, at the time of writing
                            my address, regard you as the author of the said letters; and farther, that I have since had
                            sufficient reason for believing, that the object of the author was just, honorable,
                            & friendly to the country, though the means suggested by him were certainly liable
                            to much misunderstanding and abuse. I am, Sir, with great regard, your most obt sert
                        
                            Geo. Washington
                            
                        
                    